United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1609
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Carlos Samuel Trejo

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: October 23, 2015
                              Filed: December 9, 2015
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BYE, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

       Carlos Samuel Trejo was convicted by a jury of possession with intent to
distribute methamphetamine. On appeal, Trejo argues that the district court1 erred in

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendation of the Honorable
denying his motion to suppress evidence seized from his residence pursuant to a
search warrant. He contends that the affidavit in support of the warrant set forth
insufficient facts to establish probable cause and that the Leon good-faith exception
to the exclusionary rule does not apply. Trejo also argues that the court erred in
admitting into evidence excerpts from telephone conversations he had while he was
detained prior to trial. We affirm.

      On December 23, 2013, Officer Ricardo Muro, a member of the Minneapolis
Police Department Weapons Unit, applied for a warrant to search Trejo’s residence.
In support of the search-warrant application, Muro submitted an affidavit that stated:

      Your Affiant has been involved in an on-going investigation over the
      past month and a half involving the possession and distribution of
      narcotics in the Metro area. Over the course of the last month and a
      half, your Affiant has received on-going detailed information from a
      confidential informant. The CI has identified the individual involved in
      the narcotics distribution network as Carlos Trejo. The CI has also
      identified 3032 3rd Ave. S. Up, in the City of Minneapolis as [Trejo]’s
      residence. Through various investigative techniques and physical
      surveillance, your Affiant has collaborated [sic] the information
      provided by the CI.

      Within the last 72 hours, your Affiant, directed the CI to meet with Trejo
      and conduct a control buy of narcotics. Your Affiant, with the
      assistance of other weapons investigators, maintain [sic] constant
      surveillance as the CI drove, and entered Trejo’s residence. The CI was
      directed by Trejo to meet him at 3032 3rd Ave. S. Up. in the City of
      Minneapolis. Once inside, a purchase of narcotics occurred from Trejo
      by the CI. The CI has witness [sic] other similar transactions in the
      recent past between Trejo and other individuals. She/he also states that
      they have also seen Trejo in possession of firearms in the recent past and
      believes that Trejo is currently in possession of a firearm. Trejo is also



Tony N. Leung, United States Magistrate Judge for the District of Minnesota.

                                         -2-
      a member of the Sureno 13 street gang. Furthermore, Trejo does not
      have legal residency status, and therefore is prohibited from possession
      [sic] any kind of firearm.

      The CI mentioned herein has been consistent with the information
      provided, and I have been able to corroborate this information
      throughout the course of the investigation.

Appellant’s Add. 21. Relying on this affidavit, a Hennepin County District Judge
issued a warrant to search the 3rd Avenue residence. The warrant was executed later
that day, and officers recovered more than two pounds of methamphetamine, plastic
baggies, a drug-cutting agent, and various other items of contraband from Trejo’s
bedroom. In denying the motion to suppress this evidence, the district court
concluded that the search warrant was supported by probable cause and that, even if
it was not, the officers executing the warrant relied in good-faith on its validity, as
permitted by United States v. Leon, 468 U.S. 897, 921-22 (1984).

        “On appeal from the denial of a motion to suppress, we review a district
court’s findings of fact for clear error and its determination of probable cause and the
application of the Leon exception de novo.” United States v. Houston, 665 F.3d 991,
994 (8th Cir. 2012) (quoting United States v. Perry, 531 F.3d 662, 665 (8th Cir.
2008)). If an affidavit in support of a search warrant “sets forth sufficient facts to
lead a prudent person to believe that there is a ‘fair probability that contraband or
evidence of a crime will be found in a particular place,’” probable cause exists and
a warrant may issue. United States v. Warford, 439 F.3d 836, 841 (8th Cir. 2006)
(quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)).

       But even if an affidavit is insufficient to establish probable cause to issue a
search warrant, evidence may still be admitted if the officer executing the search
warrant relied in good faith on a judge’s determination that there was probable cause
to issue the warrant and that reliance was objectively reasonable. Leon, 468 U.S. at

                                          -3-
922. We assess whether an officer relied in good faith on the validity of a warrant
after considering the totality of the circumstances, including any information known
to the officer but not included in the affidavit. United States v. Jackson, 784 F.3d
1227, 1231 (8th Cir. 2015). A finding of good faith may be precluded when the judge
issuing the search warrant “wholly abandon[s] his judicial role” or when the affidavit
in support of the warrant is “so lacking in indicia of probable cause as to render
official belief in its existence entirely unreasonable.” Leon, 468 U.S. at 923 (citations
omitted).

       Trejo first argues that the Leon good-faith exception does not apply because
the judge who issued the warrant to search Trejo’s residence wholly abandoned his
judicial role and instead acted merely as a rubber stamp for the police. See id. at 914
(citation omitted). According to Trejo, the affidavit Muro prepared in support of the
warrant to search Trejo’s residence was nearly identical to an affidavit Muro prepared
in support of a different warrant, except that the second warrant identified the
residence of Michael Trinidad at 3212 Elliott Avenue S. as the location to be
searched. Search warrants based on these affidavits were issued by the same judge
at roughly the same time. Trejo argues that in issuing the search warrant for his
residence despite the substantial similarity of these two affidavits, the judge was not
acting as a neutral, detached magistrate, but rather as a mere rubber stamp for the
police. We disagree.

       The different names and addresses set forth in the two affidavits “are not
insignificant differences.” D. Ct. Mem. Op. & Order of Aug. 15, 2013, at 5.
Moreover, there are other significant differences in the two affidavits. In the affidavit
in support of the warrant for Trejo’s residence, Muro stated that the CI had been
directed to conduct a controlled buy, that the CI believed Trejo was currently in
possession of a firearm, and that Trejo was a member of the Sureno 13 street gang.
In the Trinidad affidavit, on the other hand, Muro noted that the front door to
Trinidad’s residence was the southernmost in the front of the building, that Trinidad’s

                                          -4-
name and address were marked on a mailbox, that officers had seen Trinidad enter
and exit the residence, and that the CI had observed Trinidad conduct a narcotics
transaction with another individual at the residence. See Appellant’s Add. 21, 26.
Accordingly, we agree with the district court that the officers were entitled to rely in
good faith on the warrant’s validity.

       Trejo also argues that the Leon good-faith exception does not apply because
Muro’s affidavit in support of the search warrant was “so lacking in indicia of
probable cause [that] official belief in its existence [was] entirely unreasonable.”
United States v. Long, 797 F.3d 558, 566-67 (8th Cir. 2015) (citations omitted).
Trejo contends that because Muro failed to indicate in the affidavit that he had
corroborated the CI’s hearsay statements, no reasonably well-trained officer could
have relied on the warrant in good faith. We disagree. When an informant provides
the information used to obtain a warrant, the “core question . . . is whether the
information [provided by the informant] is reliable.” United States v. Williams, 10
F.3d 590, 593 (8th Cir. 1993). Here, the affidavit stated that Muro had been working
with the CI for over a month, that the CI had generally “been consistent with the
information provided,” and that the CI’s information had been corroborated
“throughout the course of the investigation.” Appellant’s Add. 21. Specifically,
Muro noted that he had corroborated the CI’s identification of Trejo and Trejo’s
residence “[t]hrough various investigative techniques and physical surveillance.” Id.
The affidavit not only indicated that the CI had “a track record of supplying reliable
evidence,” but it also indicated that the CI’s information had been corroborated in this
case. Warford, 439 F.3d at 841. Taking into account the totality of the
circumstances, we conclude that the affidavit in support of the search warrant was not
“so lacking in indicia of probable cause [that] official belief in its existence [was]
entirely unreasonable.” Long, 797 F.3d at 566-67. Thus, it was objectively
reasonable for the officers to rely on the warrant, and the district court did not err in
admitting the evidence under the Leon good-faith exception. Warford, 439 F.3d at
841. Accordingly, even if the warrant to search Trejo’s residence was deficient in one

                                          -5-
of the respects asserted by Trejo, we conclude that the Leon good-faith exception
applies and that the evidence was properly admitted.

       Trejo also argues that the district court erred by admitting into evidence
excerpts from telephone conversations he had while he was detained prior to trial.
In these excerpts, Trejo uses profanity and pejorative terms like “snitch” while
discussing the possible identity of the CI whose information led to the search of his
residence. He asserts that this evidence should have been excluded under Federal
Rule of Evidence 403 because its limited probative value was outweighed by the
danger of unfair prejudice. We give “great deference” to the district court’s
“balancing of the relative value of a piece of evidence [against] its prejudicial effect,”
and we will reverse only if there was an abuse of discretion. United States v. Zierke,
618 F.3d 755, 759 (8th Cir. 2010) (citation omitted). As noted by the district court,
this evidence had probative value because Trejo did not claim that the
methamphetamine recovered from his bedroom belonged to someone else, or that
someone else had placed the drugs in his room. Instead, he acknowledged that he was
facing significant jail time because “there was a hell of a lot of stuff” recovered from
his bedroom, and he discussed which of his acquaintances might have had enough
knowledge about his activities to inform the police. The district court did not abuse
its broad discretion in concluding that the probative value of the evidence outweighed
the danger of unfair prejudice.

      The judgment is affirmed.
                     ______________________________




                                           -6-